Citation Nr: 1232256	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-32 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. McBrine, Counsel
INTRODUCTION

The Veteran had active duty from November 1952 to August 1954.

These claims come before the Board of Veterans' Appeals (Board) on appeal of December 2009 and April 2010 rating decisions, in which the Department of Veterans Affairs (VA) Regional Office (ROs) in Milwaukee, Wisconsin, denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

In June 2012, the Veteran testified during a videoconference hearing held before the undersigned Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss is not related to the Veteran's active service, including any in-service noise exposure and acoustic trauma, and did not manifest to a compensable degree within a year of his discharge from service.

2.  Tinnitus is not related to the Veteran's active service, including any in-service noise exposure and acoustic trauma, and did not manifest to a compensable degree within a year of his discharge from service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2.  The criteria to establish service connection for tinnitus are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable 
statutory and regulatory law, as well as the controlling decisions of the appellate courts.

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA and its implementing regulations provide that VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim. As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided the Veteran VCAA notice by a letter dated in October 2009, which complied with the law. The RO notified him of the evidence needed to substantiate his claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty. The RO also provided the Veteran all necessary information on disability ratings and effective dates. The RO identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified its source(s). The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

VA also must assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims. 38 U.S.C.A. § 5103A(a), (b), (c) (West 2002). The RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claim, including service treatment and personnel records and post-service VA and private treatment records. The RO also afforded the Veteran a VA examination, during which an examiner addressed the etiology of the Veteran's hearing loss and tinnitus. The Veteran also received a hearing before the undersigned Veterans Law Judge in June 2012. 

Analysis

The Veteran seeks a grant of service connection for hearing loss and tinnitus allegedly caused by in-service noise exposure and acoustic trauma.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service. 38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic." Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. Id. at 498 (holding that, on the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). Once evidence is determined to be competent, its credibility must be evaluated. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may be presumed for certain chronic conditions, including organic diseases of the nervous system (sensorineural hearing loss), if a Veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge. 38 U.S.C.A. §§ 1101, 1112(a), 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

The Board finds that the preponderance of the evidence of record indicates that the Veteran's hearing loss and tinnitus are not related to service and the appeal will be denied.

The Veteran's service medical records show no complaints of, or treatment for, hearing loss or tinnitus. On June 1954 separation examination, the Veteran was found to have normal hearing to both spoken and whispered voice in both ears. The Veteran's separation papers show that he served with an infantry unit.

Subsequent to service, the Veteran received a VA general medical examination in May 1999. At that time, the Veteran had no complaints of, or reported treatment for, any hearing loss or tinnitus.

The first medical evidence of record showing any diagnosis of hearing loss is from a March 2008 report of VA outpatient treatment record, dated over 50 years after his separation from service. At that time, the Veteran indicated that he was concerned he might have hearing loss. He denied tinnitus at that time. 

The Veteran reported that he served for 21 months on active duty as an infantryman. He reported that during military service, he did not use hearing protection. He reported minimal exposure to noise prior to service. However, the Veteran also reported that he used to ride a motorcycle during which he did not wear hearing protection, but he did wear a helmet. Otoscopy revealed clear ear canals bilaterally. Word recognition was 96 percent in both ears.  Pure tone thresholds indicated, for the right ear, a normal hearing level to 2 kHz, with a mild hearing loss at 3-4kHz, and a moderate hearing loss at 8kHz. In the left ear, the Veteran had a normal hearing level to 2 kHz, with a mild hearing loss at 3kHz, a moderate hearing loss at 4kHz, and a mild hearing loss at 8 kHz. The examiner reported that the Veteran did not have sufficient hearing loss to be provided with hearing aids by the VA. 

The Veteran received a VA audio examination in December 2009. At that time, the Veteran reported bilateral hearing loss, specifically, trouble with understanding people. He denied any problems with tinnitus. He reported exposure in service to gunfire while not wearing hearing protection. Significantly as it bears upon later diagnoses, the Veteran reported working in the construction industry for 40 years without wearing hearing protection subsequent to service.

Upon evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
40
45
LEFT
10
10
15
25
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear. The examiner noted a high frequency sensorineural hearing loss bilaterally. Speech recognition scores were felt to be excellent bilaterally.

The examiner stated she was unable to render an opinion regarding the Veteran's current report of hearing loss and whether it related to military noise exposure without resorting to speculation. The examiner noted that the Veteran's report of medical examination from August 1954 revealed spoken and whisper voice test 15/15 bilaterally. She further indicated that there was no scientific basis for concluding that a delayed onset hearing loss exists; however, the examiner conceded that it is unclear as to if the mild to moderate high frequency hearing loss revealed on examination would have been detected by the whisper and/or spoken voice test. 

The examiner also noted the Veteran's report of  noise exposure as a civilian, in which he worked around construction for 40 years, while not wearing hearing protection. The examiner also pointed out that the Veteran was released from service in August 1954, and the first confirmed hearing loss was in March 2008, many years after the Veteran's separation from service.  


The examiner also stated that the Veteran's tinnitus was less likely as not caused by or a result of acoustic trauma in service. The examiner noted that the Veteran's service medical records showed no diagnosis of tinnitus, the Veteran denied tinnitus during his March 2008 VA outpatient treatment record, and the Veteran again denied tinnitus during the current examination.

Also of note is the Veteran's June 2012 hearing testimony. At that time, the Veteran explained that he felt his noise exposure post service was not significant; he stated that although he held a construction job, he was rarely around noise, and he also stated that he did not drive a motorcycle, but a scooter that was much less noisy than a motorcycle. He stated that he felt he was exposed to more noise during his 21 months in service than in the 58 years subsequent to service. The Veteran's friend also testified that he was in business with the Veteran after he was discharged, and he noticed the Veteran appeared to have trouble hearing him at times. He indicated that he recalled this happening no earlier than the early 1960s.

Service connection is not warranted for hearing loss or tinnitus.  The evidence shows that the Veteran was not diagnosed with hearing loss until over 50 years after his separation from service, and there is no evidence he has ever been diagnosed with tinnitus. Further, while the December 2009 medical examiner stated that it could not be determined whether the Veteran's hearing loss was related to service without resorting to speculation, the evidence cited by the examiner was against such a finding - in particular the Veteran's history of post-service noise exposure. The examiner further clearly indicated that the Veteran's tinnitus not was related to service. While the Veteran has claimed he did not understand he had tinnitus until recently, the Board finds more probative the medical evidence from both March 2008 and December 2009 which both indicated that the Veteran denied having any tinnitus.  As essentially statements of medical diagnoses and treatment, this evidence enjoys high probative value. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

With no evidence of record of any hearing loss or tinnitus in service or until many years after service, and with no medical evidence having been presented linking these disabilities to service, the Board finds that service connection for hearing loss and tinnitus is not warranted.

The Veteran has not submitted a competent medical opinion refuting those noted above. The Veteran's assertions thus represent the only evidence of record linking his bilateral hearing loss to his active service, including the noise exposure and acoustic trauma. The Veteran is competent to report and describe his exposure to noise and the circumstances surrounding the trauma. He is also competent to report when he began having hearing difficulties. He is not, however, competent to relate clinically diagnosed hearing loss and tinnitus to the noise exposure and/or acoustic trauma. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay-observable symptoms (difficulty hearing), but lacking in medical training and expertise, is not competent to diagnose a medical condition (hearing loss by VA standards) or provide an opinion on causation).    

The Veteran argued that his December 2009 was inadequate, in that the December 2009 examiner indicated that he could not render a medical opinion regarding hearing loss without resorting to speculation, and that a re examination should be made in light of the Veteran's statement that he does have tinnitus. The Board finds however, that the December 2009 VA examination report was adequate in that it addressed all relevant evidence of record, and that even if the Veteran is now stating he has tinnitus, the medical evidence of record at the time of the examination clearly showed the Veteran was denying tinnitus; thus, the Board finds this opinion was adequate.

Based on the absence of credible lay or medical evidence establishing that the Veteran had sensorineural hearing loss or tinnitus within a year of his discharge from service, the Board concludes that such disability may not be presumed to have been incurred in service.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA. VA is responsible for considering all such evidence, lay and medical. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). In this case, the evidence is not in relative equipoise. Rather, a preponderance of the evidence is against the 
claims, the benefit-of-the-doubt rule is not for application and the claims must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


